United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 96-1181
                                  ___________

Joseph H. Brown, Sr.,                  *
                                       *
              Appellant,               *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Western District of Missouri.
United States of America,              *
                                       *      [UNPUBLISHED]
              Appellee.                *
                                  ___________

                     Submitted:    April 30, 1997

                           Filed: May 3, 1997
                                   ___________

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
                               ___________


PER CURIAM.


     Joseph H. Brown, Sr., appeals the district court’s1 denial of his 28
U.S.C. § 2255 motion.        Upon a de novo review of the record, we are
persuaded that the motion, files, and records of the case conclusively show
Brown is not entitled to relief.     See United States v. Duke, 50 F.3d 571,
576 (8th Cir.) (standard of review), cert. denied, 116 S. Ct. 224 (1995).
Accordingly, we affirm for the reasons stated in the district court’s
opinion.   See 8th Cir. R. 47B.




     1
      The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-